Citation Nr: 1637382	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was scheduled for a hearing with a Board member on August 15, 2016, for which he failed to appear.  On August 2, 2016, prior to the hearing, VA received correspondence from the Veteran in which he explained that he could not attend the August 15 hearing and wished to reschedule.  It does not appear that the RO took any action on this correspondence.  Thus, the Veteran should be rescheduled for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Board member.  Send proper notice to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




